Citation Nr: 0617160	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-07 585	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of an 
explosive injury to include amputation of the distal phalanx 
of the right thumb and of the proximal phalanx of the right 
index finger, ankylosis of the interphalangeal joint of the 
middle finger, otitis media, and a foreign body in the left 
eye cornea. 

2. Entitlement to service connection for hyperopia and 
presbyopia of the right eye and mixed astigmatism of the left 
eye.

3. Entitlement to service connection for scars of the right 
hand and right forearm.

4. Entitlement to service connection for facial powder burns.

5. Entitlement to service connection for bilateral hearing 
loss.



[In a separate decision, which will be released 
simultaneously with this decision, the Board ruled on the 
veteran's motion to revise on grounds of clear and 
unmistakable error a decision of the Board, dated August 13, 
1962, not to restore service connection for right hand and 
left eye disorders and otitis media.] 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Specifically, in a November 2001 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for 
residuals of an explosive injury to include amputation of the 
distal phalanx of the right thumb and of the proximal phalanx 
of the right index finger, ankylosis of the interphalangeal 
joint of the middle finger, otitis media, and scars of the 
right hand and right forearm; the RO also denied service 
connection for bilateral hearing loss.  In an April 2003 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen the claim of 
service connection for hyperopia and presbyopia of the right 
eye and mixed astigmatism of the left eye.  

On the claim of service connection for scars of the right 
hand and right forearm and the claim of service connection 
for hyperopia and presbyopia of the right eye and mixed 
astigmatism of the left eye, the RO attached finality to a 
November 1961 rating decision, which severed service 
connection for residuals of an explosive injury, which the 
Board affirmed on appeal in a decision in August 1962.  While 
Board's decision in August 1962 can be read as implicitly 
affirming the severance of service connection for residuals 
of the explosive injury to include the scars of the right 
hand and right forearm, since neither the scars nor hyperopia 
and presbyopia of the right eye and mixed astigmatism of the 
left eye were directly addressed either in the RO's rating 
decision in November 1961 or in the Board's decision, 
subsuming the RO's rating decision, the lack of written 
notification, as required by 38 C.F.R. § 3.104(a), obviates 
the finality and the Board will consider the issues de novo 
as the issues are styled on the first page of this decision. 

In a January 2004 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
claims of service connection for a foreign body in the left 
eye and facial powder burns, residuals of an explosive 
injury.  Notice of which was provided in the January 2004 
supplemental statement of the case.  Since the claims had 
been previously addressed in the statement of the case, 
issued in February 2003, the announcement of the rating 
decision in the supplemental statement of case did not 
violate due process under 38 C.F.R. § 19.31. 

On the claim of service connection for facial powder burns, 
the RO attached finality to a previous denial of the claim, 
but did not identify the specific rating decision or Board 
decision.  The only prior rating decision by the RO denying 
the claim was in May 2000; however since it is not clear that 
the veteran was provided notice of the right to appeal the 
May 2000 rating decision, finality does not attach to the May 
2000 rating decision.  Also, while prior Board's decisions 
can be read as implicitly affirming the severance of service 
connection for residuals of the explosive injury to include 
facial powder burns, since the powder burns were not directly 
addressed in any prior Board decision, the Board will 
consider the issue de novo as the issue is styled on the 
first page of this decision. 

In February 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.


FINDINGS OF FACT

1. In a decision, dated in February 1994, the Board 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for 
residuals of an explosive injury to include amputation of the 
distal phalanx of the right thumb and of the proximal phalanx 
of the right index finger, ankylosis of the interphalangeal 
joint of the middle finger, otitis media, and a foreign body 
in the left eye cornea. 

2. The evidence received since the Board's February 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. Hyperopia and presbyopia of the right eye and mixed 
astigmatism of the left eye are diseases for the purpose of 
VA disability compensation.

4. Scars of the right hand and right forearm are the 
residuals of an explosive injury in service, which were not 
incurred in the line of duty and were the result of the 
veteran's misconduct. 

5. Facial powder burns are the residuals of an explosive 
injury in service, which were not incurred in the line of 
duty and were the result of the veteran's misconduct.

6. Bilateral hearing loss was not present in service, 
bilateral sensorineural hearing loss was not manifest to a 
compensable degree within one year of separation from 
service, and bilateral hearing loss is unrelated to any 
injury or other event in service. 


CONCLUSIONS OF LAW

1. New and material evidence has not been presented since the 
Board's decision in February 1994, which held that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of an explosive injury to 
include amputation of the distal phalanx of the right thumb 
and of the proximal phalanx of the right index finger, 
ankylosis of the interphalangeal joint of the middle finger, 
otitis media, and a foreign body in the left eye, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

2. Hyperopia and presbyopia of the right eye and mixed 
astigmatism of the left eye were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(c) (2005). 

3. Scars of the right hand and right forearm, the residuals 
of an explosive injury during service, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).

4. Facial powder burns, the residuals of an explosive injury 
during service, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

5. Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2001, to the November 2001 rating decision, denying 
the claim to reopen service connection for residuals of an 
explosive injury and the claims of service connection for 
scars of the right hand and right forearm and for bilateral 
hearing loss, and to the January 2004 rating decision, 
denying service connection for facial powder burns.  
Additional VCAA notice by letter, dated in May 2002, 
pertaining the standard of new and material evidence was 
provided after the initial adjudication of the claims in 
November 2001.  The notices informed the veteran of the 
evidence needed to reopen the claim, namely, evidence that 
was new and material, that is, evidence that bore directly 
and substantially upon the issue, and the evidence needed to 
establish the underlying claim of service connection, that 
is, restoration of service connection after the severance.  
The notices also included the type of evidence to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or authorization VA to obtain such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claims.  The 
notices also included the effective date provision for 
service connection, that is, the date of receipt of the 
claims, as the claims were received more than one after 
service.    

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2003 to the April 2003 rating decision, denying the 
service connection for hyperopia and presbyopia of the right 
eye and mixed astigmatism of the left eye.  The notice 
included the type of evidence to substantiate the claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or authorization VA to obtain such records on his behalf.  He 
was asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the effective date provision for service connection, that is, 
the date of receipt of the claim, as the claim was received 
more than one after service.   

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Kent v. Nicholson, No.-04-181 (Vet. App. March 31, 2006) 
(notice of the evidence necessary to reopen the claim and the 
evidence necessary to establish the underlying claim for the 
benefit sought). 

To the extent that the VCAA notice on the new and material 
claim, dated in May 2002, came after the initial adjudication 
of the claim in November 2001, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  However the action of the RO described 
above cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim to reopen as he had the opportunity 
to submit additional argument and evidence, which he did, and 
to address the issue at a hearing, which he also did.  For 
these reasons, the veteran has not been prejudiced by late 
timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Although the VCAA notices did not include the criteria for 
rating the claimed disabilities, since the Board is denying 
the claims, any question as to the disability rating is 
rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claims.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO did obtain the veteran's 
service medical records, and VA and non-VA medical records 
identified by the veteran.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Claim to Reopen 

1. Residuals of an Explosive Injury to include Amputation of 
the Distal Phalanx of the Right Thumb and of the Proximal 
Phalanx of the Right Index Finger, Ankylosis of the 
Interphalangeal Joint of the Middle Finger, Otitis Media, and 
a Foreign Body in the Left Eye Cornea.

The veteran argues that the injuries that he sustained in an 
explosive injury during service were incurred in the line of 
duty, and the injuries were not due to willful misconduct.  

Procedural Background and Evidence Previously Considered 

The service medical records show that in January 1944, after 
returning from a field training exercise, the veteran was in 
his barracks handling a 37 mm. shell went it went off in his 
right hand.  The injury resulted in amputation of the distal 
phalanx of the right thumb and of the proximal 
interphalangeal joint of the right index finger, fractures of 
the metacarpals of the right index and middle fingers, 
fracture of the middle phalanx of the middle finger, powder 
burns of the face and eyes, and a left eye corneal opacity.  
Treatment included a skin graft from the right forearm to the 
right hand. 

A line of duty investigation was completed in May 1944.  The 
evidence included sworn statements from three members of the 
veteran's unit and the officer in charge and the company 
commander, a copy of the relevant post regulation, and the 
veteran's statement.  On the basis of the evidence, the 
investigating officer found that the veteran did not exercise 
reasonable care for his safety, that he was violating 
military orders or instructions, and that the injuries were 
due to the veteran's gross carelessness or negligence.  The 
investigating officer concluded that the veteran's injuries 
were not in the line of duty and due to his willful 
misconduct.  The findings were then approved by the 
commanding general of the 4th Service Command.  

In February 1946, the Medical Board found the veteran unfit 
for military duty because of his injuries and found that the 
injuries were incurred in the line of duty and were not the 
result of willful misconduct.  And he was given an honorable 
discharge. 

After service, in rating decisions in March 1946 and January 
1947, the RO granted service connection for the residuals of 
the explosive injury, namely, amputation of the distal 
phalanx of the right thumb and of the proximal phalanx of the 
right index finger, ankylosis of the interphalangeal joint of 
the middle finger, otitis media, and a foreign body in the 
left eye cornea, effective from February 1946.  No 
line-of-duty determination was made. 

In November 1960, the veteran filed a claim for increase.  In 
a subsequent line-of-duty determination in July 1961, the RO 
held that the injuries that had been service connected were 
not incurred in the line of duty and were the result of the 
veteran's own willful misconduct.  In July 1961, the RO 
prepared a rating proposing to sever service connection for 
the veteran's injuries, which were the result of the 
explosive injury, based on clear and unmistakable error.  
After following the procedure established for a severance 
action, in a November 1961 rating decision, the RO severed 
service connection for the residuals of the explosive injury 
on grounds of clear and unmistakable error.  In December 
1961, the RO notified the veteran that the severance of 
service connection was effective December 31, 1961. 

On appeal of the severance of service connection to the 
Board, the Board in a decision, dated August 13, 1962, found 
that the injuries were not in the line of duty, rejecting the 
finding of the Medical Board. The Board concluded that the 
injuries of the right hand, left eye, and otitis media 
resulting from the shell explosion were clearly and 
unmistakably the result of the veteran's own willful 
misconduct and were not in line of duty, that the grant of 
service connection for the residuals of the injuries was 
clearly and unmistakably erroneous, and that service 
connection may not be restored.   The Board's decision was 
final.  38 U.S.C. § 4004(b) (1958).  

The veteran subsequently filed to reopen his claim on three 
occasions.  On each occasion, the RO denied the claim to 
reopen and the veteran appealed to the Board. In decisions, 
dated in June 1964, May 1979, and February 1994, the Board 
found that the additional evidence was not new and material 
to reopen the claim and the decisions were final.  
38 U.S.C.A. § 4004 (b)(1964 &1976); 38 U.S.C.A. § 7104(b) 
(West 1991) (formerly § 4004(b)).  

A claim subject to a prior final decision by the Board may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In April 2000, the veteran filed an application to reopen the 
claim of service connection for residuals of an explosive 
injury to include amputation of the distal phalanx of the 
right thumb and of the proximal phalanx of the right index 
finger, ankylosis of the interphalangeal joint of the middle 
finger, otitis media, and a foreign body in the left eye 
cornea.  In November 2001, the RO denied the claim, which is 
now before the Board on appeal. 

As the claim to reopen was filed in April 2000, the 
regulatory definition of new and material evidence in effect 
prior to August 2001 applies.  Under the pre-August 2001 
version, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000). 

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The last final disallowance of the claim was the Board's 
decision dated in February 1994.  In its decision, the Board 
found that the additional evidence did not change the fact 
that the veteran's actions during service, resulting in the 
explosive injury, were not in the line of duty and were due 
to willful misconduct.  

The evidence of record and previously considered at the time 
of the Board's decision in 1994 consisted of the service 
medical records; the official line-of-duty investigation with 
exhibits including statements from three members of the 
veteran's unit and the officer in charge and the company 
commander; a copy of the relevant post regulation; the 
veteran's statement; the report of the Medical Board; an 
honorable discharge document; and the rating decisions in 
March 1946 and January 1947.  The evidence previously 
considered also included statements of LG, JJZ, MP, fellow 
serviceman, who stated that they were not previously warned 
against picking up duds in the field; a psychological 
evaluation in 1978; the veteran's testimony in October 1978 
and in August 1992; and statement of RP, M.D., pertaining to 
injuries, dated in March 1991. 

The Board must now determine if new and material evidence has 
been presented, which bears directly and substantially on the 
matter of whether the veteran's injuries were incurred in the 
line of duty. 

Analysis 

The additional evidence consists of a copy of the statement 
of RP, M.D., pertaining to service injuries, dated in March 
1991; a copy of the honorable discharge document; a copy of 
VA letter, dated in March 1947, announcing an increase in 
disability compensation from a January 1947 rating decision; 
and the Medical Board report.  All of these items were 
previously of record and were previously considered by the 
Board.  For this reason, the items do not constitute new and 
material evidence. 

The additional evidence also consists of statements of RP, 
M.D., pertaining to amputation of the fingers of the right 
hand and loss of vision in the left eye, related to injuries 
in service, dated in September 1999 and August 2001; copies 
of VA records, documenting right hand pain and left eye 
problems, dated in 2000 and 2002; and a medical report in 
August 1978, documenting bilateral entrapment with 
electrodiagnostic studies conducted.  These items are not new 
and material because the evidence does not bear directly and 
substantially on the matter of whether the veteran's injuries 
were incurred in the line of duty.  The evidence simply 
documents the veteran's injuries without addressing line of 
duty or willful misconduct. 

In statements and in testimony, the veteran stated that the 
injury was an accident, not willful misconduct, and he denied 
that he was told not to pick up anything in the field.  This 
testimony is not new and material because it is essentially 
the same testimony he gave in August 1992, which was 
previously considered by the Board in its decision in 
February 1994.  The veteran's statements and testimony is 
therefore repetitive or redundant, and redundant evidence by 
regulatory definition is not new and material evidence. 

In 1963, VA amended 38 C.F.R. § 3.1(m) to provide that a 
service department finding that injury, disease or death 
occurred in the line of duty will be binding on VA unless it 
is patently inconsistent with the requirements of laws 
administered by VA.  However, a regulatory change in an 
evidentiary burden is not evidence and cannot constitute new 
and material evidence.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), aff'g Routen v. Brown, 10 Vet. App. 183 (1997). 

For the above reasons, the claim of service connection for 
residuals of an explosive injury to include amputation of the 
distal phalanx of the right thumb and of the proximal phalanx 
of the right index finger, ankylosis of the interphalangeal 
joint of the middle finger, otitis media, and a foreign body 
in the left eye cornea is not reopened. 

Because new and material evidence to reopen the claim has not 
been presented, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993)



Service Connection 

2. Hyperopia and Presbyopia of the Right Eye and Mixed 
Astigmatism of the Left Eye 
3. Scars of the Right Hand and Right Forearm
4. Facial Powder Burns 
5. Bilateral Hearing Loss 

The service medical records show that in January 1944, after 
returning from a field training exercise, the veteran was in 
his barracks handling a dud 37 mm. shell when it went off in 
his right hand.  The injury resulted in powder burns of the 
face and eyes, and treatment included a skin graft from the 
right forearm to the right hand.  On initial examination on 
the day of the injury, there were multiple specks of powder 
in the eyes.  Left ear hearing was impaired.  On eye 
examination in October 1944, the pertinent findings were 
corneal opacity of the left eye at the time of the injury and 
mild right eye defective vision due to the injury.  The 
pertinent diagnosis was powder burns of the face and eyes. 

A line of duty investigation was completed in May 1944.  The 
evidence included the diagnoses of the veteran's injuries, 
sworn statements from three members of the veteran's unit, 
including two witnesses to the injury, and the officer in 
charge and the company commander, a copy of the relevant post 
regulation, and the veteran's statement.  

In the veteran's statement, he stated that he brought a 
"dud" 37 mm. shell into his barracks from the field, that 
he gave the shell to a corporal, who dropped the shell on a 
foot locker, and he picked the shell up to toss it onto his 
bed, when he accidentally hit the shell against a post and 
the shell exploded. 

The corporal stated that the veteran had two or three dud 
shells in his hand while they were in the field and he told 
the veteran to get rid of them.  Back in the barracks, he 
heard an explosion and he administered first aid to the 
veteran, but he did not see the incident. 

A second member of the veteran's unit stated that when the 
veteran entered the barracks he passed around the 37 mm. 
shell, when the shell was returned to the veteran, he tapped 
the shell against a post and the shell exploded. 

The third member of the veteran's unit stated that he saw the 
shell on the truck on the way back to the barracks and 
several soldiers had handled the shell.  He stated that the 
veteran entered the barracks with the shell and the shell was 
passed around, when it got back to the veteran he tapped the 
shell against a post and it exploded. 

In the statement of the officer in charge, the officer stated 
that the unit was engaged in an air/landing exercise in an 
area were there were duds.  He stated that as part of the 
unit's training the men were cautioned against picking up 
duds and that there were several posters in the squad room 
with the same warning. 

The company commander stated that the veteran was on duty 
status at the time of the injury, but he had not witnessed 
the incident. 

An extract of the relevant post regulation read that 
organization commanders must warn members of their 
organizations concerning the dangers of handling duds, that 
duds were not to be handled except by authorized details, and 
that under no circumstances will individuals, other than 
those authorized, handle or play with duds.  

On the basis of the above evidence, the investigating officer 
found that the veteran did not exercise reasonable care for 
his safety, that he was violating military orders or 
instructions, that the veteran was mentally sound at the 
time, and that the injuries were due to the veteran's gross 
carelessness or negligence.  The investigating officer 
concluded that the veteran's injuries were not in the line of 
duty and due to his willful misconduct.  The findings were 
then approved by the commanding general of the 4th Service 
Command.  

In February 1946, the Medical Board found the veteran unfit 
for military duty because of his injuries and found that the 
injuries were incurred in the line of duty and were not the 
result of willful misconduct.  And he was given an honorable 
discharge. 

On VA examination in January and February 1947, which 
included special ear and eye examinations, the pertinent 
findings were scars of the right upper extremity, facial 
powder burns, left ear hearing loss, right eye hyperopia, 
left eye compound astigmatism, and loss of vision in the left 
eye.  The scars, powder burns, hearing loss, and loss of 
vision in the left eye were associated with the explosive 
injury during service.  

On VA eye examination in February 1961, the diagnoses were 
right eye hyperopia and presbyopia and left eye mixed 
astigmatism.  

Bilateral hearing loss was first documented in 1974.  In 
September 1999, a private physician related the veteran's 
hearing loss and left eye vision problems to the injury in 
service.  Bilateral sensorineural hearing loss was documented 
by VA in 1999. 

In statements and in testimony, the veteran stated that the 
explosive injury was an accident, not willful misconduct, and 
he denied that he was told not to pick up anything in the 
field. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
in the line of duty.  Compensation will not be paid if the 
disability is the result of the veteran's own willful 
misconduct. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Hyperopia and presbyopia of the right eye and to the extent 
mixed astigmatism of the left eye are refractive errors of 
the eye, such refractive errors are not diseases for the 
purpose of VA disability compensation under 38 C.F.R. § 
3.303(c).  For this reason, the claim fails because of the 
lack of entitlement under the law.  

To the extent current loss of vision or refractive error in 
the left eye, resulting from the powder burns in service, or 
the scars of the right hand and right forearm for repair of 
the right hand during service, or the facial powder burns, 
which were shown during service, or left ear hearing loss, 
which was shown in service, are due to the explosive injury 
during service, the claims fail because the explosive injury 
was not in the line-of-duty and due to the veteran's willful 
misconduct. 

As the Board has previously held that the explosive injury in 
service was not in the line of duty and due to willful 
misconduct, the Board is not required to revisit the issue, 
and has decided in this decision that new and material 
evidence has not been presented to reopen the issue of line 
of duty and willful misconduct 

But for completeness of the analysis, the Board will address 
specific elements, pertaining to line of duty and willful 
misconduct, to support its current finding that the explosive 
injury was not in the line-of-duty and due to the veteran's 
willful misconduct. 

Under 38 U.S.C.A. § 105(a), there is a presumption in favor 
of a finding of line of duty.  The finding of willful 
misconduct, which is an exception to the presumption, must be 
based on the preponderance of the evidence.  Smith v. 
Derwinski, 2 Vet. App. 241, 244 (1992). 

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  A service 
department finding that an injury was not due to misconduct 
will be binding on VA unless it is patently inconsistent with 
the facts and the requirements of the laws administered by 
VA.  38 C.F.R. § 3.1(n) (2005).

A service department finding that an injury was occurred in 
the line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (2005).  The official line-of-duty 
investigation found that the explosive injury was not 
incurred in the line of duty, which is not binding on VA. 

As for the Medical Board report that the veteran's injury was 
not the result of misconduct, the finding is patently 
inconsistent with the facts found in the official line-of-
duty investigation, which found willful misconduct, and the 
Board is not bound by the Medical Board's finding.  For these 
reasons, the Board will consider the questions of line of 
duty and willful misconduct based on the evidence of record. 

According to 38 C.F.R. § 3.1(n)(1), willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  According to the facts found in the official 
line-of-duty investigation, the deliberate wrongdoing in this 
case was the veteran's improper handling of a dud explosive, 
after being warned to leave such a device in the field 
because of its inherent dangerousness, and the deliberate act 
of striking the dud against a post, causing it to detonate.  
His wrongdoing demonstrated a reckless disregard of the 
probable consequences of his actions, and his actions 
constituted willful misconduct, resulting in the explosive 
injury, which was the proximate cause of any current loss of 
vision or refractive error in the left eye, scars of the 
right hand and right forearm, facial powder burns, and left 
ear hearing loss.  And the finding of willful misconduct 
precludes service connection for the claimed disabilities. 

The Board has also considered the statutory line-of-duty 
presumption afforded by 38 U.S.C.A. § 105(a), but the finding 
of willful misconduct is supported by a preponderance of the 
evidence, as discussed above.

As for bilateral hearing loss, where a veteran served for at 
least 90 days during a period of war, and sensorineural 
hearing loss is manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



There is no competent medical evidence that bilateral hearing 
loss had onset in service or that bilateral sensorineural 
hearing loss was present within the first post-service year 
or that bilateral hearing loss is otherwise attributable to 
service.  As for the veteran's statements and testimony that 
relate bilateral hearing loss to service, the veteran's 
assertions amount to an opinion about a matter of medical 
causation.  As a layperson, the veteran is not competent to 
offer an opinion regarding a medical diagnosis or the 
etiology of a medical condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  For these reasons, the preponderance 
of the evidence is against the claim, and the reasonable-
doubt standard of proof does not apply. 38 U.S.C.A. 5107(b).

 
ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of an explosive injury to include amputation of the 
distal phalanx of the right thumb and of the proximal phalanx 
of the right index finger, ankylosis of the interphalangeal 
joint of the middle finger, otitis media, and a foreign body 
in the left eye cornea is denied. 

Service connection for hyperopia and presbyopia of the right 
eye and mixed astigmatism of the left eye is denied.

Service connection for scars of the right hand and right 
forearm is denied.

Service connection for facial powder burns is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


